Name: Commission Regulation (EEC) No 3801/81 of 16 December 1981 laying down transitional provisions for the classification of authorized vine varieties for cultivation in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 381 / 79 COMMISSION REGULATION (EEC) No 3801/81 of 16 December 1981 laying down transitional provisions for the classification of authorized vine varieties for cultivation in Greece Whereas the classification of vine varieties to apply in Greece during the period 1 January to 31 August 1981 should be drawn up ; whereas it seems appropriate for this purpose to adopt the classification which is applicable in Greece as from 1 September 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas Article 31 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*), as last amended by Regulation (EEC) No 3577/81 ( 2), provides for the classification of vine varieties approved for cultivation within the Community ; whereas these varieties are to be classified by administrative units or parts thereof, into recommended varieties, authorized varieties and provisionally authorized varieties ; Whereas Article 31 (2) of Regulation (EEC) No 337/79 provides that only recommended or authorized varieties may be used for new planting, replanting or grafting within the Community ; Whereas Commission Regulation (EEC) No 2005/70 of 6 Octobcr 1970 on the classification of vine varieties ( 3), as last amended by Regulation (EEC) No 591 /80 (4), does not include the classification for Greece, but - has, meanwhile, been consolidated by Regulation (EEC) No 3800 /81 ( 5) which applies with effect from 1 September 1981 ; The classification of vine varieties authorized for cultivation in Greece shall be that set out in the Annex to Regulation (EEC) No 3800/81 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 until 31 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1981 . For the Commission Poul DALSAGER Member of the Commission H OJ No L 54 , 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 359 , 15 . 12 . 1981 , p . 1 . (3) OJ No L 224 , 10 . 10 . 1970, p . 1 . (4) OJN0L66, 12.3 . 1980, p . 5 . (s ) See page 1 of this Official Journal .